Citation Nr: 0207687	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  01-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to VA benefits under 38 U.S.C.A. § 1151 for a 
dental disability claimed to be caused by hospitalization or 
medical or surgical treatment provided by the Department of 
Veterans Affairs in 1997.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from December 1959 to October 
1963, and from January 1964 to May 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2001 by the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to compensation for a dental disability under 
38 U.S.C.A. § 1151.

The veteran testified during a hearing held at the RO before 
the undersigned Member of the Board in June 2002.  The Board 
notes that the veteran has presented argument pertaining to a 
claim for service connection for a dental disorder, along 
with a claim for clear and unmistakable error in a previous 
decision by the RO denying such a claim.  However, those 
issues have not been developed or certified for appellate 
review.  Accordingly, the Board refers those matters to the 
RO for appropriate action.  The Board further notes that in a 
document dated in June 2002 the veteran requested a Purple 
Heart for a dental injury received during service.  The VA 
does not have jurisdiction over determinations regarding 
military decorations and cannot, therefore, address that 
claim.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The preponderance of the evidence shows that the veteran 
does not have additional dental disability due to 
hospitalization or medical or surgical treatment provided by 
VA.


CONCLUSION OF LAW

The criteria for VA benefits pursuant to 38 U.S.C.A. § 1151 
for a dental disability claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA in 1997 are not met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

The veteran contends that he is entitled to VA benefits under 
38 U.S.C.A. § 1151 for a dental disability claimed to be due 
to medical treatment provided by VA.  He asserts that the VA 
provided substandard dental work in 1997, and that this 
resulted in additional dental disability.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has had a hearing.  All relevant 
evidence identified by the appellant which was available was 
obtained and considered.  The claims file contains the 
appellant's service medical records.  Post-service treatment 
records have also been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
is unaware of any additional evidence which exists but has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim was filed in July 2000, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358.  

III. Background Information

The veteran's service medical records reflect that teeth 
numbers 7, 8, 9, and 10 were extracted in November 1961.  The 
Board notes that these were the veteran's four upper front 
teeth.  Another service medical record dated in November 1965 
shows that the veteran fell out of his bed and later passed 
out and fell again.  It was noted that he sustained injuries 
to teeth numbers 11 through 15 which were stabilized with a 
bar.  

In September 1974, the veteran requested compensation for 
dental work which had been done on his teeth.  In a letter 
which is undated, he stated that his four front teeth had 
been extracted because of their inadequate condition.  In a 
dental rating decision of November 1974, the RO determined 
that although records showed that teeth numbers 7 through 10 
were extracted during service, service connection could not 
be granted as no dental trauma was shown to those teeth.  In 
the same decision, the RO granted service connection for 
teeth numbers 11, 12, 13, 14 and 15 on the basis of dental 
trauma.  

In July 1996, the veteran again requested VA dental benefits.  
A VA dental examination report dated in June 1996 shows that 
the veteran had a fixed bridge from tooth number 6 to number 
11, replacing missing teeth numbers 7, 8, 9, and 10.  It was 
noted that calculus and stains were present in all areas, and 
he obviously had an increased decay rate.  The diagnosis was 
generalized dental deterioration.  It was noted that he was 
in need of dental treatment.  In a decision of July 1996, the 
RO concluded that there was no new and material evidence to 
reopen the claim for dental benefits.  The veteran filed a 
notice of disagreement, and the RO issued a statement of the 
case in August 1996, but the veteran did not perfect his 
appeal by filing a substantive appeal statement.

In July 2000, the veteran filed a claim for benefits under 
38 U.S.C.A. § 1151 on the basis that he had received 
substandard dental care at a VAMC.  He stated that there had 
been poor workmanship regarding bridgework that he had done 
there, and he requested benefits for all teeth that had been 
adversely affected.  The RO denied that claim, and the 
veteran perfected this appeal.  

The evidence which has been presented also includes numerous 
VA dental treatment records.  A record dated in September 
1996 shows that the veteran stated that he wanted to get 
fillings done on teeth that were eligible for treatment.  It 
was noted that his oral hygiene was poor.  X-rays revealed 
defects with teeth numbers 6 and 11 (among others).  A record 
dated later in September 1996 noted that treatment was only 
allowed for teeth numbers 11 through 15.  The veteran was 
advised that he had multiple problems with his teeth and 
should see a private dentist for treatment.  It was noted 
that teeth number 11 and 13 would be cleaned and cavities 
would be excavated.  

A record dated in December 1996 shows that the veteran failed 
to appear for an appointment.  A record dated in February 
1997 reflects that the veteran arrived late for an 
appointment and could not be treated in time to allow him to 
appear for another appointment he had in the VA outpatient 
clinic later that day.  A record dated March 1997 shows that 
the veteran failed to appear for a dental appointment.  An 
entry dated in April 1997 shows that the veteran stated that 
he never got either of two notices sent to him about the 
appointments in March 1997.  It was noted that these notices 
had not been returned as undeliverable.  The veteran's 
address was verified, and he was rescheduled for May 21, 
1997.  An entry dated on May 21, 1997 shows that the veteran 
did not show up for his appointment.  It was noted that no 
phone calls had been received from the patient to change or 
cancel the appointment, and that two reminder letters had 
been sent and neither was returned.  

A record dated in June 1997 shows that the veteran called to 
schedule an appointment.  He was told that he probably could 
not be seen before September 1997, and became upset.  A 
record dated in August 1997 shows that the veteran was given 
an appointment for September 12, 1997.  A VA dental treatment 
record dated in September 1997 shows that the veteran 
presented for a crown on tooth number 13.  A record dated in 
October 1997 shows that an impression was taken at tooth 
number 13.  A record dated later in October 1997 shows that 
the crown was cemented at tooth number 13.  

A dental treatment record dated November 14, 1997 shows that 
the veteran presented for a bridge for teeth numbers 6 
through 11.  It was noted that 6 had gross decay and the 
crown had broken off at the gum line.  Reconstruction of the 
tooth was started.  A record later in November shows that an 
impression was made on tooth number 6 and he was seen for 
post and core buildup.  A record dated in December 1997 shows 
that a bridge for teeth numbers 6 though 11 was delivered and 
cemented.  The veteran subsequently received work on several 
other teeth which are currently not at issue.

A dental progress note dated in December 1999 shows that the 
veteran complained of a fractured bridge.  It was noted that 
the veteran's bridge from teeth numbers 6 to 11 was loose.  
He veteran denied any pain in that area.  The fixed partial 
denture (FPD) at number 6 was loose and not stable.  The 
veteran was given an appointment for January 2000 for 
evaluation and treatment options.  A record dated January 3, 
2000 shows that the veteran had an FPD from teeth 6 through 
11, with decay on 6 and 11.  It was noted that he was only 
eligible for treatment on teeth 11, 12, 13, 14, and 15.  He 
was given the option of having the FPD from 6 to 11 removed, 
the work would be done to tooth number 11 to restore it, and 
he would be charged for the restoration from 6 to 10.  It was 
noted that if tooth number 11 had to be extracted, a 
removable partial denture would be fabricated.  

After the patient was informed that treatment for "not 
eligible" teeth would be billed to him, he denied treatment 
for that reason.  An addendum to that record shows that under 
VA regulations, removing the bridge was not an option, and 
that the bridge would be disconnected from tooth number 11 to 
work on it as a separate tooth, and that he was to seek 
dental care for teeth numbers 6 to 10 at a private office.  
It was noted that he was not in pain and the teeth involved 
were endontically treated and there was no sign of active 
infection.  

An entry made two days later in January 2000 shows that the 
chief of the VA dental service noted that the veteran 
presented to the dental service demanding that they replace a 
bridge from teeth numbers 6 to 11.  He stated that it was 
done there in 1997 even though he was only rated for teeth 
numbers 11 through 15.  On objective examination, the veteran 
had decay on teeth 6 and 11.  It was explained to the veteran 
that he was not rated [as service connected] for teeth 6, 7, 
8, 9, and 10.  He was advised that the VA dental service 
could treat him for tooth number 11 with a filling or crown 
as needed, but a new bridge for 6 to 11 could not be 
authorized.  

A VA dental treatment record dated in February 2000 shows 
that the veteran came in to have teeth numbers 11 through 15 
evaluated, but stated that he wanted the bridge on numbers 6 
through 11 replaced.  It was noted that he was not service 
connected for teeth numbers 6 through 10, and was not 
eligible for treatment of those teeth.  He was advised that 
if he wished to have dentistry done by a private dentist for 
6 through 11, the VA would pay only for tooth number 11.  The 
veteran said that he would appeal to his congressman.  

On oral examination, his oral hygiene was poor.  It was noted 
that he had recurrent decay, probably secondary to his poor 
oral hygiene.  The veteran wanted treatment for teeth numbers 
13 through 15, and a referral to a particular VA dentist for 
crowns for those teeth was made.  It was noted that the 
bridge for numbers 6 though 11 was loose and the patient 
understood that he would need treatment soon on that bridge.  

A note from a private dentist at the Salem Dental Center 
dated in July 2000 shows that he saw the veteran as a patient 
and was of the opinion that teeth numbers 6 and 11 were 
unsavable, and needed to be extracted because the decay was 
too deep.  

A VA dental treatment record dated in August 2000 shows that 
the veteran had work done on tooth number 11.  Caries were 
removed, and a temporary post and core was placed.  He was to 
be seen at another appointment for a crown lengthening 
procedure.  Additional work was performed on tooth number 11 
between September and November 2000.  A dental record dated 
in December 2000 shows that tooth number 11 was lost due to 
poor crown root ratio.  

A record dated in May 2002 from a VA dental examination shows 
that the veteran was seen because he wanted to talk about the 
work which had been done by the VA four years ago.  He wanted 
to know if the work that had been done was done properly 
because it only lasted one year, and he had decayed areas 
around the number 6 and number 11 abutment teeth.  The 
dentist stated that in his opinion properly done restorative 
work should, with good home-care, last much longer.    

The veteran testified in support of his claim during a 
hearing held in June 2002.  He asserted that bridgework which 
was installed by a VA dentist in 1997 was not adequate as it 
should have used three pins instead of one.  He said that 
tooth number 6 and tooth number 11 were originally used to 
anchor a bridge which was built in 1974.  He said that he had 
no problems until 1996 when a VA dentist found that there was 
some decay under teeth 6 and 11, and said that they would 
have to remove his 22 year old bridge in order to get rid of 
the decay, provide a root canal in tooth number 6, and then 
put a new bridge in place.  He said that they did this, but 
that the work only lasted for one year.   

IV.  Analysis

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for benefits under 38 U.S.C.A. § 1151, for 
disability alleged to be caused by hospitalization or medical 
or surgical treatment provided by VA.

The bridgework which was done by the VA in 1997 extended from 
tooth number 6 to tooth number 11.  The Board notes that the 
veteran has already established service connection for tooth 
number 11 (among others).  The Board further notes that teeth 
numbers 7 through 10 were already missing prior to the VA 
dental treatment in 1997.  Therefore, those teeth also cannot 
be recognized as having sustained additional disability due 
to the VA treatment.  The only tooth remaining for 
consideration is tooth number 6.  As noted above, a dental 
treatment record dated November 14, 1997, shows that when the 
veteran presented for a bridge for teeth numbers 6 through 
11, it was noted that 6 had gross decay and the crown had 
broken off at the gum line.  Thus, his number 6 tooth was in 
a very poor state of repair prior to the VA treatment in 
question.  

Subsequent to the treatment, the tooth apparently began to 
again develop decay.  A VA treatment record dated in February 
2000, however, attributed the decay to poor oral hygiene 
rather than to inadequate dental work.  Moreover, there is no 
evidence to show that the severity of the tooth decay was 
worse after the VA dental work than it had been before the 
dental work was undertaken in 1997.  Therefore, it cannot be 
said that there was an increase in the degree of disability 
as a result of the VA work.  The veteran was advised to seek 
treatment from a private dentist in January and February 
2000, but did not do so for an extended period of time.  The 
Board notes that it was not until five months later in July 
2000 that the condition of tooth number 6 was described as 
being unsavable.  The increase in severity between January 
2000 and July 2000 due to the veteran's delay in seeking 
private treatment cannot be said to have resulted from the VA 
treatment done years earlier in 1997.  

Regarding the May 2002 VA opinion which was obtained by the 
veteran, the Board notes that the veteran provided that 
dentist with an inaccurate history.  The veteran advised him 
that the dental work done by the VA had lasted only a year, 
when in fact the dental treatment records indicated that it 
lasted from when it was done in December 1997 until December 
1999, a period of two years.  More importantly, the opinion 
by the VA dentist in May 2002 that properly done dental work 
should last much longer than a year was specifically based on 
the assumption that the person having such dental work had 
good home care.  As noted above, however, the veteran's 
dental treatment records indicated that he has had poor oral 
hygiene.  

Although the veteran has offered his own opinion that he had 
an increase in dental disability due to the treatment given 
by VA, the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For the foregoing reasons, the Board finds that a dental 
disability was not caused by hospitalization or medical or 
surgical treatment provided by VA.  Accordingly, the Board 
concludes that the criteria for benefits under 38 U.S.C.A. 
§ 1151, for a dental disability claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
VA, are not met.  



ORDER

Compensation under 38 U.S.C.A. § 1151, for additional dental 
disability claimed to be caused by hospitalization or medical 
or surgical treatment provided by VA, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

